WENTWORTH, Judge.
Employer/carrier seek review of a workers’ compensation order by which the Special Disability Trust Fund was directed to reimburse employer/carrier $9,000 of the $15,000 paid by employer/carrier to claimant for settlement of his future compensation benefits. The order found that employer/carrier was not entitled to reimbursement from the Special Disability Trust Fund for a part of its claim because:
[T]he employer/servicing-agent has failed to show by competent and substantial evidence that the $8,821.28 that it has classified as future temporary compensation benefits in the joint petition and stipulation is reasonably related to any temporary disability periods that the employee may have in the future.
We affirm.
Appellants argue that the order is in error in alternatively stating:
*694For the purposes of Fund reimbursement cases, future compensation benefits that are being settled by joint petition and stipulation are future permanent wage loss benefits as a matter of law.
See Emergency- One Inc. v. Williams, 431 So.2d 251 (Fla. 1st DCA 1983). The Fund’s argument here concedes that the classification issue is factual, but the fund was not a party to the settlement and was therefore properly permitted in this proceeding, to dispute the factual predicate for the classification of future benefits in the settlement order. § 440.49(2)(g), Florida Statutes. The deputy’s resolution of those factual issues is adequately supported by the record, but we find the sentence last above quoted to be misleading. The order is therefore amended to remove that language, and, as amended, is affirmed.
JOANOS and THOMPSON, JJ., concur.